Citation Nr: 1610624	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  14-28 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE
 
Entitlement to a waiver of the recovery of an overpayment of disability compensation benefits totaling $50,070.40, plus accrued interest thereon.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
J. Tittsworth, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from December 1974 to January 1975, and from June 1975 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The case was certified to the Board by the Philadelphia, Pennsylvania RO.  
 
The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
 
FINDING OF FACT
 
1. In August 2005, VA notified the Veteran of an overpayment of compensation benefits in the amount of $50,070.40, plus accrued interest thereon; he was advised of his appellate rights.
 
2. The Veteran failed to submit a claim of entitlement to waiver of recovery of the overpayment within 180 days of initial notification of the existence of the debt.
 
 
CONCLUSION OF LAW
 
The Veteran's claim of entitlement to waiver of recovery of an overpayment of compensation benefits in the amount of $50,070.40, plus accrued interest thereon was not timely.  38 U.S.C.A. § 5302 (West 2015); 38 C.F.R. § 1.963(b)(2) (2016).
 
 
 

REASONS AND BASES FOR FINDING AND CONCLUSION
 
Duties to Notify and Assist
 
In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims held that the Veterans Claims Assistance Act (VCAA) of 2000 is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different chapter (i.e. Chapter 51).  

In addition, the disposition of this case is based on the operation of law, and the Court has also held that the VCAA has no effect on an appeal where the law is dispositive.  See Manning v. Principi, 16 Vet. App. 534 (2002).  Therefore, the VCAA, and its implementing regulations, are not applicable in this case.
 
Analysis
 
A request for waiver of indebtedness other than for loan guaranty shall only be considered if made within 180 days following the date of a notice of indebtedness to the debtor.  38 U.S.C.A. § 5302(a).  The 180-day period may be extended if the individual requesting the waiver demonstrates that, as a result of an error by either the Department of Veterans Affairs (VA) or postal authorities, or due to other circumstances beyond the debtor's control, that there was a delay in receipt of the notification of indebtedness beyond the time customarily required for mailing.  38 C.F.R. § 1.963(b)(2).  If the delay in the receipt of the notice of indebtedness is substantiated, the 180-day period is computed from the date of the requester's actual receipt of the notice of indebtedness. Id.
 
In this case, VA notified the Veteran in August 2005 that VA had been informed that he had been incarcerated for a felony conviction on June 7, 1984.  Consequently, pursuant to 38 U.S.C.A. § 5313 the appellant's compensation benefits were being reduced to the 10 percent rate effective the 61st day of his incarceration.  This resulted in reducing the appellant's benefits since August 1984.  The effect of this reduction was the creation of an overpayment of compensation benefits totaling $50,070.40, plus accrued interest thereon.  The calculation of this debt was set forth in the August 2005 notification letter.  Also in August 2005, VA's debt management center notified the Veteran of its plan to withhold benefits until the overpayment was recouped.  He was advised of his appellate rights and given instructions on how to dispute the debt or request a waiver.  See August 2015 Debt Management Center Notification Letter.  

Following the August 2005 notification letters, the Veteran did not submit any statements or otherwise contact VA until he submitted a waiver request in July 2007, well outside of the 180 day period permitted.  
 
When VA mails a Veteran notice, it presumes the regularity of the "administrative process" in the absence of clear evidence to the contrary.  See Mindenhall v. Brown, 7 Vet, App. 271, 274 (1994).  That is, the Veteran must establish both that the mailing was returned as undeliverable and that there were other possible and plausible addresses that could have been used to contact him in order to rebut the presumption of regularity.  See Davis v. Principi, 17 Vet. App. 29 (2003).  
 
In this case, the Veteran suggests in an August 2007 letter that the August 2005 notification letters may have been misplaced due the poor mail system at his prison.  The appellant, however, has not provided any credible evidence the notification letter was not actually delivered, or that VA had other plausible addresses for him at that time.  In fact, the record demonstrates the Veteran received VA correspondence while he was incarcerated in a timely manner because, in May 2005, he submitted a statement acknowledging VA's April 2005 proposal to reduce his compensation benefits.  See May 2005 statement.  Thus, the presumption of regularity applies in this case. 
 
Accordingly, the Veteran's claim of entitlement to waiver was not timely as notice was sent to him at the address of record in August 2005, and he failed to claim such entitlement within 180 days.  There is no other correspondence of record that could be construed to be an earlier request for a waiver.  As the Veteran's request for waiver of recovery of an overpayment of compensation benefits was not timely, the Board does not have jurisdiction to decide the underlying merits of his request.  Indeed, even if the facts of this case were compelling, they would not justify disregarding the dictates of the governing procedural rule.  As Justice Scalia noted when writing for the United States Court of Appeals for the District of Columbia Circuit, lack of jurisdiction means "an inability to act, not merely in unappealing cases, but in compelling cases as well."  National Black Media Coalition  v. Federal Communications Comm'n, 760 F.2d 1297, 1300 (D.C. Cir. 1985).

The appeal is dismissed.  
 

ORDER
 
In the absence of the appellant submitting a timely claim, the Board does not have jurisdiction to decide whether he is entitled to waiver of the recovery of an overpayment of compensation benefits totaling $50,070.40, plus accrued interest thereon.  The appeal is dismissed.
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


